FLOOR CLEANER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.  In addition to the formal response filed, Applicant further elected Group II, Species I over the phone on 2/14/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump” (claim 4), “flow sensor” (claim 5), “a circuit board having a surface and an edge, the edge uprightly positioned in the base adjacent a front side, wherein the surface extends in a direction from the front side to the back side” (claim 9), “a light emitting diode positioned on the circuit board” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US20180168419) in view of Dilger et al. (US 6672735).
Regarding claim 1, Johnson et al. teach a floor cleaner (10) comprising (Fig. 2): 
a supply tank (34) configured to store a cleaning fluid (Fig. 2);
a vacuum source (recovery system, 14) (Fig. 1);
and a base (62) movable over a surface to be cleaned, the base including, a front side, a back side opposite the front side, a suction inlet (16) adjacent the front side of the base and in fluid communication with the vacuum source, a distribution nozzle (194) in fluid communication with the supply tank (34), the distribution nozzle adjacent the front side and configured to dispense the cleaning 
wherein the base further includes, a brush roll chamber (104), a brushroll (78) in the brushroll chamber, the brushroll rotatable about a brushroll axis, and a brushroll cover (102) releaseable attached to the base, the brushroll cover removable to access the brushroll chamber and the brushroll, and wherein the distribution nozzle is coupled to the brushroll cover and removable with the brushroll cover from the base ([0076]; [0078]; Figs. 3 and 6).
Johnson et al. do not teach the light directed toward the front side configured to illuminate the spray pattern.
Dilger et al. teach a vacuum with a light (20) directed toward the front side configured to illuminate the working field (Col. 2, lines 35-40; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the indicator lights taught by Johnson et al. on the front side of the base to illuminate the spray pattern, as taught by Dilger et al., because illuminating the spray pattern/working field allows a user to easily see the surface being treated.  Johnson et al. would benefit from a light in front of the spray to help a user target soiled areas that are harder to see.  Further, both Johnson et al. and Dilger et al. teach the lights can be different colors, therefore, Johnson et al. can maintain the disclosed functionality of the lights, as well as aid in illuminating the working surface.
Regarding claim 2, Johnson et al. in view of Dilger et al. teach wherein the light includes a light emitting diode (Dilger et al., Abstract).
Regarding claim 3, Johnson et al. in view of Dilger et al. teach an actuator (256), the actuator operable to control a flow of the cleaning fluid through the distribution nozzle (194), wherein the light indicator 262 (containing lights) indicates to a user when fluid is spraying from the nozzle) the spray pattern in response to actuation of the actuator by a user (Johnson et al., [0090]; [0092]).
Regarding claim 4, Johnson et al. in view of Dilger et al. teach a pump (40) in fluid communication with the supply tank (34) and the distribution nozzle (194), wherein the light illuminates the spray pattern in response to operation of the pump (pump operates in response to pedal 256, light 262 indicates when flow goes to nozzle 194; flows goes to nozzle as a result of pump actuation) (Johnson et al., Fig. 22; [0094]; [0092]).
Regarding claim 5, Johnson et al. in view of Dilger et al. teach a supply conduit (230, 246) that provides fluid communication between the supply tank (34) and the distribution nozzle (194), and a flow sensor (42, 44, 46) operable to sense a flow of the cleaning fluid in the supply conduit, wherein the light illuminates the spray pattern in response to the flow sensor sensing fluid flow in the supply conduit (Johnson et al., Figs. 1 and 22; [0043]).
Regarding claim 8, Johnson et al. in view of Dilger et al. teach wherein the light (20, Dilger) is positioned in the base adjacent the brushroll chamber (104) (Dilger, Fig. 1; Johnson, Fig. 3; see rejection of claim 1).
Regarding claim 9, Johnson et al. in view of Dilger et al. teach further comprising a circuit board having a surface and an edge, the edge uprightly positioned in the base adjacent the front side, wherein the surface extends in a direction from the front side to the back side (Johnson et al., Figs. 14 and 21);
wherein the light includes a light emitting diode positioned on the circuit board.  
Johnson et al. inherently teach a circuit board in Figure 21 to power the indicators.  Further, one of ordinary skill in the art would know to position the circuit board lying horizontally, to mirror the surface of 256, as shown in Fig. 14.  By positioning the circuit board to mirror 256 (so the lights are positioned as depicted), the surface of the board extends from a front side to a back side and therefore also has an edge (peripheral side).
claim 10, Johnson et al. in view of Dilger et al. teach a handle (60, 68) pivotally coupled to the base (62), the handle pivotable between an upright storage position and an inclined operating position (Johnson, Fig. 2).
Regarding claim 11, Johnson et al. in view of Dilger et al. teach wherein the supply tank (34) is coupled to the handle (60, 68) for pivotal movement with the handle relative to the base (62) (Johnson et al., Fig. 2).
Regarding claim 12, Johnson et al. in view of Dilger et al. teach wherein the light changes color depending on an operational state of the floor cleaner (Johnson et al., [0100]).
Regarding claim 13, Johnson et al. in view of Dilger et al. teach wherein the light displays a first color when there is no flow of the cleaning fluid, and wherein the light displays a second color when there is flow of the cleaning fluid (Johnson, [0100]).

    PNG
    media_image1.png
    432
    602
    media_image1.png
    Greyscale

Johnson et al., annotated Fig. 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723